UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-32741 Vyteris, Inc. (formerly Vyteris Holdings (Nevada), Inc.) (Exact name of small business issuer as specified in its charter) NEVADA 84-1394211 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 13-01 POLLITT DRIVE FAIR LAWN, NEW JERSEY 07410 (Address of principal executive office) (Zip Code) (201) 703-2299 (Issuer’s telephone number) Indicate by check mark (“X”) whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESS NO£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES£ NOT State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. CLASS OUTSTANDING AT NOVEMBER 7, 2007 Common stock, par value $.001 share 88,857,897 Transitional Small Business Disclosure Format (Check one):YesXNo VYTERIS, INC. FORM 10-QSB INDEX Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets as ofSeptember 30, 2007 (Unaudited) and December 31, 2006 3 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2007 and 2006 4 Unaudited Condensed Consolidated Statements of Stockholders’ Equity (Deficit) as of September 30, 2007 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2007 and 2006 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operations 29 Item 3. Controls and Procedures 57 PART II OTHER INFORMATION Item 1. Legal Proceedings 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3. Defaults Upon Senior Securities 59 Item 4. Submission of Matters to a Vote of Security Holders 59 Item 5. Other Information 59 Item 6. Exhibits 59 Signature 59 Vyteris® and LidoSite® are our trademarks. All other trademarks, servicemarks or trade names referred to in this Quarterly Report on Form 10-QSB are the property of their respective owners. 2 ITEM 1. FINANCIAL STATEMENTS VYTERIS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ 6,184,693 $ 2,171,706 Accounts receivable, net 774,836 88,731 Inventories, net 1,133,044 3,374 Prepaid expenses and other current assets 259,385 311,684 Restricted cash 33,583 90,994 Total current assets 8,385,541 2,666,489 Restricted cash, less current portion 300,000 300,000 Property and equipment, net 840,168 936,103 Deferred offering costs, net - 82,676 Other assets 273,376 273,376 TOTAL ASSETS $ 9,799,085 $ 4,258,644 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Secured demand promissory notes due to a related party $ - $ 2,500,000 Senior secured convertible debentures, net - 210,048 Warrant liability - 8,993,368 Accounts payable 2,843,946 2,996,048 Accrued registration rights penalty 2,075,552 1,880,948 Accrued expenses, deferred revenue and current portion of capital leases 3,101,091 3,593,446 Total current liabilities 8,020,589 20,173,858 Senior secured convertible promissory note, net 184,404 12,050 Secured demand promissory notes due to a related party 2,850,000 - Subordinated convertible notes due to a related party, net 5,366,550 5,325,631 Deferred revenue, less current portion 349,453 442,962 Capital lease obligation, less current portion - 22,422 Preferred stock, 50,000,000 shares authorized, on September 30, 2007 andDecember 31, 2006: Series B convertible, mandatorily redeemable preferred stock; 7,500,000 shares issued and outstanding on September 30, 2007 and December 31, 2006; liquidation preference $9,300,000 and $8,850,000 at September 30, 2007 and December 31, 2006, respectively 9,300,000 8,850,000 Total liabilities 26,070,996 34,826,923 Stockholders’ equity (deficit): Common stock, par value $.001 per share; 200,000,000 shares authorized, 88,857,897 and 63,284,956 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 88,858 63,285 Additional paid-in capital 146,803,271 70,922,366 Accumulated deficit (163,164,040 ) (101,553,930 ) Total stockholders’ equity (deficit) (16,271,911 ) (30,568,279 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 9,799,085 $ 4,258,644 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 VYTERIS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Revenues: Product sales $ 17,793 $ 1,761 $ 20,225 $ 58,341 Product development 738,420 571,789 2,441,828 1,540,139 Other revenue 31,170 31,169 93,509 119,413 Total revenues 787,383 604,719 2,555,562 1,717,893 Cost and expenses: Cost of sales 101,519 - 102,519 234,010 Research and development 2,457,898 1,998,448 6,683,955 5,732,838 General and administrative 6,772,787 1,435,420 11,285,934 4,217,665 Sales and marketing 2,787,076 303,699 4,612,851 528,999 Non-cash warrant expense-financial consultants 17,115,000 - 17,115,000 - Registration rights penalty 64,867 65,581 194,604 194,604 Total cost and expenses 29,299,147 3,803,148 39,994,863 10,908,116 Loss from operations (28,511,764 ) (3,198,429 ) (37,439,301 ) (9,190,223 ) Interest (income) expense: Interest income (90,710 ) (25,113 ) (161,089 ) (58,959 ) Interest expense to related parties 374,881 430,612 1,814,719 1,155,153 Interest expense 395,618 638,960 1,771,248 1,893,467 Interest expense, net 679,789 1,044,459 3,424,878 2,989,661 Non-cash debt extinguishment 6,724,523 - 6,724,523 - Non-cash modification of redeemable preferred stock terms 3,680,000 - 3,680,000 - Revaluation of warrant liability - - 10,341,408 - Total other expenses, net 10,404,523 - 20,745,931 - Net loss $ (39,596,076 ) $ (4,242,888 ) $ (61,610,110 ) $ (12,179,884 ) Net loss per common share: Basic and diluted $ (0.46 ) $ (0.22 ) $ (0.73 ) $ (0.63 ) Weighted average number of common shares: Basic and diluted 86,149,002 19,295,319 84,019,707 19,294,763 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 VYTERIS, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) (UNAUDITED) Retained Additional Earnings Total Common Stock Paid-in (Accumulated Stockholders’ Shares Amount Capital Deficit) Equity (Deficit) Balance at December 31, 2006 63,284,956 $ 63,285 $ 70,922,366 $ (101,553,930 ) $ (30,568,279 ) Non-cash stock-based compensation expense - - 5,808,341 - 5,808,341 Exercise of stock options 277,675 278 457,319 - 457,597 Issuance of restricted shares under outside director compensation plan 77,680 78 57,522 - 57,600 Issuance of common stock for capital raised 21,307,333 21,307 22,856,585 - 22,877,892 Disbursements related to issuance costs of common stock raise and warrants - - (2,417,405 ) - (2,417,405 ) Issuance of warrants associated with working capital facility - - 736,287 - 736,287 Issuance of common stock pursuant to conversion of senior secured convertible debentures 3,854,829 3,855 959,852 - 963,707 Transfer of warrant liabilityto equityupon approval of sufficient authorized shares - - 19,334,776 - 19,334,776 Cashless exercise of warrants 55,444 55 (55 ) - - Issuance of warrants to advisors - - 596,625 - 596,625 Issuance of warrants to financial consultants - - 17,115,000 - 17,115,000 Charge resulting from non-cash debt extinguishment, net of unamortized discount - - 6,696,058 - 6,696,058 Charge resulting from non-cash modification of redeemable preferred stock terms - - 3,680,000 - 3,680,000 Net loss for the ninemonths ended September 30, 2007 - - - (61,610,110 ) (61,610,110 ) Balance at September 30, 2007 88,857,897 $ 88,858 $ 146,803,271 $ (163,164,040 ) $ (16,271,911 ) The accompanying notes are an integral part of these condensed consolidated financial statements 5 VYTERIS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (61,610,110 ) $ (12,179,884 ) Adjustments to reconcile net loss to net cash used in operating activities: Non-cash activities: Depreciation and amortization 272,856 501,496 Stock based compensation charges 5,808,341 577,313 Amortization of senior secured convertible debentures discount 753,659 762,401 Amortization of offering costs on senior secured convertible debentures 184,808 362,011 Amortization of unsecured convertible debentures discount - 16,011 Accrued registration rights penalty 194,604 194,603 Loss from revaluation of warrants issued in excess of authorized shares 10,341,408 - Non-cash warrant expense – financial consultants 17,115,000 - Non-cash debt extinguishment 6,724,523 - Non-cash modification of redeemable preferred stock terms 3,680,000 - Inventory reserves 77,715 177,459 Warrants issued for working capital facility 736,287 371,800 Deferred rent 31,796 47,488 Issuance of warrants to advisor 596,625 - Deferred revenue recognized (93,509 ) (86,699 ) Other 12,405 1,480 Change in operating assets and liabilities: Accounts receivable (686,105 ) 71,983 Inventories (1,207,385 ) (69,126 ) Prepaid expenses and other assets 52,299 369,730 Accounts payable (152,102 ) (360,910 ) Accrued expenses and other liabilities (1,020,981 ) 322,555 Interest payable to related parties 1,061,399 767,342 Net cash used in operating activities (17,126,467 ) (8,152,947 ) CASH FLOWS FROM INVESTING ACTIVITIES: Changes in restricted cash 57,411 807,942 Security deposit - (198,376 ) Purchase of equipment (176,921 ) (80,264 ) Net cash (used in) provided by investing activities (119,510 ) 529,302 CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from private placements of common stock and warrants 20,530,757 - Proceeds from issuance of unsecured promissory notes to related parties - 250,000 Proceeds from the exercise of stock options 457,597 - Proceeds from issuance of promissory note to related party - 8,116,550 Proceeds from issuance of secured bridge note to related party 200,000 - Repayment of secured bridge note to related party (200,000 ) (1,166,550 ) Proceeds from issuance of secured promissory note to related party 350,000 - Repayment of capital lease obligations and other (79,390 ) (24,144 ) Net cash provided by financing activities 21,258,964 7,175,856 Net increase (decrease) in cash and cash equivalents 4,012,987 (447,789 ) Cash and cash equivalents at beginning of the period 2,171,706 826,177 Cash and cash equivalents at end of the period $ 6,184,693 $ 378,388 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid 165,592 769,034 Issuance of warrants in connection with issuance of subordinated convertible unsecured promissory note - 62,267 Conversion of senior secured convertible debentures into common stock 963,707 - Reclassification of warrant value from a liability due to equity 19,334,776 - Fair value of warrants issued to placement agents in connection with common stock financing 15,154,645 - The accompanying notes are an integral part of these condensed consolidated financial statements. 6 VYTERIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Organization and Basis of Presentation Business Vyteris, Inc. (formerly Vyteris Holdings (Nevada), Inc., (the terms “Vyteris” and the “Company” refer to each of Vyteris, Inc., its subsidiary, Vyteris, Inc. (incorporated in the State of New Jersey) and the consolidated company), has developed and produced the first FDA – approved electronically controlled transdermal drug delivery system that delivers drugs through the skin comfortably, without needles. This platform technology can be used to administer certain therapeutics either directly to the skin or into the bloodstream. In January 2005, Vyteris, Inc. received approval from the United States Food and Drug Administration (“FDA”) for its manufacturing facility and processes for LidoSite. Vyteris, Inc. holds over 60 U.S. patents relating to the delivery of drugs across the skin using a mild electric current and operates in one business segment. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The report of the independent registered public accounting firm relating to the audit of the Company's consolidated financial statements for the year ended December 31, 2006 contains an explanatory paragraph expressing uncertainty regarding our ability to continue as a going concern because of the Company's operating losses and its need for additional capital. During the nine month period ending September 30, 2007, the Company financed its operations with a $0.4 million loan in the form of a senior secured promissory note from Spencer Trask Specialty Group, LLC, or STSG (see Note 5), issued in the first quarter.In addition, in the first nine months of 2007, the Company raised a total of $22.9 million, with net proceeds of $20.5 million, pursuant to stock purchase agreements for the sale of shares of common stock at $0.75 per share and at $1.50 per share (see Note 10).Net proceeds from these financings have not provided sufficient funds for the Company’s current operations. Subsequent financings will be required to fund the Company’s operations. No assurance can be given that the Company will be successful in arranging the further financing needed to continue the execution of its business plan, which includes the development of new products. Failure to obtain such financing will require management to substantially curtail operations, which will result in a material adverse effect on the financial position and results of operations of the Company. The condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that might occur if the Company is unable to continue in business as a going concern. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Article 10 of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2006. The report of the independent registered public accounting firm relating to the audit of the Company's consolidated financial statements for the year ended December 31, 2006 contains an explanatory paragraph expressing uncertainty regarding our ability to continue as a going concern because of the Company's operating losses and its need for additional capital.The condensed consolidated balance sheet as of September 30, 2007 has been derived from those audited consolidated financial statements. Operating results for the three and nine month periods ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. All significant intercompany balances and transactions have been eliminated in consolidation. 7 VYTERIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 2.Significant Accounting Policies Accounting policies There have been no significant changes in the Company’s accounting policies (as detailed in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2006). The following significant accounting policies are included herein. Restricted cash As of December 31, 2006, the Company had $0.4 million of restricted cash, consisting of $0.1 million deposited in a cash collateral account to secure the payment of interest on the senior secured convertible debentures issued on August 19, 2005 and the optional debentures, and $0.3 million that guarantees issued letters of credit.As of September 30, 2007, the Company has $0.3 million of restricted cash, that guarantees issued letters of credit. Risk and uncertainties The Company purchases raw materials and components from single-source suppliers. Some of those materials or components are custom-made and are the result of long periods of collaboration with suppliers. Although the Company has not experienced significant supply delays attributable to supply changes, the Company believes that, for electrode subcomponents and hydrogel in particular, alternative sources of supply would be difficult to develop over a short period of time. Because the Company has no direct control over its third-party suppliers, interruptions or delays in the products and services provided by these third parties may be difficult to remedy in a timely fashion. In addition, if such suppliers are unable or unwilling to deliver the necessary parts or products, the Company may be unable to redesign or adapt its technology to work without such parts or find alternative suppliers or manufacturers. In such events, the Company could experience interruptions, delays, increased costs, or quality control problems. As of September 30, 2007, the Company has a license, development and distribution agreement with B. Braun Medical, Inc., or B. Braun, to generate product revenue. The Company initially granted B. Braun the right to be its principal, worldwide sales and marketing distributor for its LidoSite product. On March 7, 2006 and on January 1, 2007 the Company and B. Braun amended B. Braun’s right to be its exclusive worldwide sales and marketing distributor for its LidoSite product by granting back to the Company the sales and marketing distribution rights to the U.S. physician office market and the Japanese market. At this time, B. Braun has not provided the Company with a purchase order for the prospective calendar quarters, and minimal product revenue was generated during the first three quarters of 2007. On June 5, 2007, the Company entered into a sales and marketing agreement with Laboratory Corporation of America (“LabCorp”) to launch its LidoSite product in the physicians’ office market.The launch is consuming substantial Company resources, and if the product launch is not successful this could cause substantial, potentially unrecoverable losses.It is not yet possible to gauge market response to the product or to determine at what price the product can be sold, so even if there are substantial sales, there is no assurance that the Company will make a profit or cover its costs with regard to the initial introductory phase of the product launch. The LidoSite product consists of a patch that adheres to the skin and contains the medication and a small reusable battery-powered, wearable electronic dose controller that connects to the patch. The controller that has been developed for LidoSite is a simple, single-pulse device initiated by the push of a button, which turns on the electric current for a ten-minute interval as it delivers the drug. Sophisticated control circuitry senses the skin’s electrical resistance and limits the amount of current that is delivered to a safe, comfortable level, thereby automatically adapting to a wide range of skin types and characteristics. The controller is designed to provide up to 99 applications of the LidoSite product.Certain defects relating to the operation of the controller have been remedied by the Company; however, there have been insufficient sales of the product to determine, on a widespread basis, if the remedies are effective, or if further changes will be needed to render the controllers fully effective. 8 VYTERIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) Income Taxes In February 2007, the United States Securities and Exchange Commission (“SEC”) staff clarified its views related to changes in the classification of interest and penalties for periods prior to the adoption of Interpretation No. 48, “Accounting for Uncertainty in Income Taxes, an interpretation of Financial Accounting Standards Board (“FASB”) Statement No. 109” (“FIN 48”). Specifically, the SEC staff believes that if a registrant changes how it classifies interest and penalties upon adoption of FIN 48, it should not reclassify amounts in prior periods.This interpretation clarifies the accounting for uncertainty in income taxes recognized in an enterprise's financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. This interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.This interpretation was adopted by the Company effective January 1, 2007. The adoption of this interpretation did not have a material impact on the Company’s financial statements. Recently issued accounting standards In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”)SFAS No. 157, "Fair Value Measurements." This statement defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and will become effective for the Company beginning with the first quarter of 2008. The Company does not believe the adoption of SFAS No. 157 will have a material impact on its financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”).SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.SFAS No. 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities.SFAS No. 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007.The Company has not yet determined the impact of the adoption of SFAS No. 159 on its financial statements and footnote disclosures. 9 VYTERIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 3.Inventories, net Inventories consist of the following: September 30, 2007 December 31, 2006 (Unaudited) Raw materials $ 1,316,241 $ 510,276 Work in process 158,128 203,964 Finished goods 192,371 43,500 1,666,740 757,740 Excess and obsolete inventories (533,696 ) (754,366 ) Inventories, net $ 1,133,044 $ 3,374 Inventories are stated at the lower of cost (first-in, first-out method) or market. The Company assesses the valuation of its inventory on a quarterly basis to provide an allowance for the value of estimated excess and obsolete inventory and the lower of cost or market adjustment. The key factors in the Company’s inventory review process are the historical rates for raw material and fabricated patch meeting its product specification acceptance criteria, contractual terms with third parties and anticipated demand for the LidoSite product. In August 2006, the Company exchanged with B. Braun approximately 60,000 LidoSite patches with current expiration dates for the same amount of patches, with a longer expiration period, from the Company’s finished goods inventory reducing its finished goods inventory and excess and obsolete reserve by approximately $0.3 million. In addition, inventory and related inventory reserves decreased during the three and nine months ended September 30, 2007 and 2006, as the Company scrapped expired inventory in excess of allowances. 4.Property and Equipment, net Property and equipment, net consist of the following: September 30, 2007 December 31, 2006 (Unaudited) Manufacturing and laboratory equipment $ 2,066,882 $ 2,029,512 Furniture and fixtures 326,672 324,669 Office equipment 356,729 260,373 Leasehold improvements 367,818 330,657 Software 202,376 198,345 3,320,477 3,143,556 Less: Accumulated depreciation and amortization (2,480,309 ) (2,207,453 ) Property and equipment, net $ 840,168 $ 936,103 Depreciation and amortization expense, included in cost and expenses in the accompanying condensed consolidated statements of operations, was approximately $0.1 million for each of the three months ended September 30, 2007 and 2006, and $0.3 million and $0.5 million for the nine months ended September 30, 2007 and 2006, respectively. 5.Secured Demand Promissory Notes In September 2004, Spencer Trask Specialty Group, LLC ("STSG"), a related party,agreed to provide the Company (or, at its option, cause a related party to provide to the Company) with up to $5.0 million in working capital loans, as amended, in the form of 11.5% secured demand promissory notes (the “Working Capital Facility”). Pursuant to the terms of the Working Capital Facility, amounts drawn under the facility were to be repaid on or before November 15, 2005. The Working Capital Facility is secured by a lien on all of the Company’s and its operating subsidiary’s assets which is subordinate to the lien on those assets held by the lenders in the December 2006 senior secured convertible promissory note (see Note 9). 10 VYTERIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) As of September 30, 2005, the Company did not have adequate accounts receivable and inventory to collateralize amounts drawn under the Working Capital Facility.Through several amendments, STSG and the Company agreed to the following: (a) the noteholders waived all covenant defaults resulting from inadequate collateral coverage until June 1, 2007, (b) the maturity dates under the Working Capital Facility were deferred until June 1, 2007, which has been extended (see Note 20), (c) on a monthly basis until May 31, 2007, the Company issued to the noteholders warrants to purchase 110,000 shares of the Company's common stock at an exercise price of $2.40 per share, and (d) the lenders shall have the option to convert the outstanding principal amount of the Working Capital Facility into Company common stock at a price of $1.50 per share.Management estimated that the fair value of the 330,000 warrants issued during the three months ended September 30, 2006 was $0.1 million using the Black-Scholes option-pricing model.No warrant issuances have been made thereunder since May 2007.The interest expense on these warrants to be issued for the nine months ended September 30, 2007 and 2006, was estimated to be approximately $0.7 million and $0.04 million, respectively. Upon the issuance of common stock in the November 2006 Financing, the December 2006 Financing and the 2007 Financings at a purchase price below the current exercise price of the warrants, the Company applied the weighted average anti-dilution provisions contained in the Working Capital Facility warrant agreement (see Note 9 and Note 10). On February 23, 2007, STSG loaned to the Company $0.4 million in aggregate principal amount in the form of a senior secured promissory note subject to the terms of the Working Capital Facility.In connection with the loan, on a monthly basis the Company will issue to the noteholders warrants to purchase 49,280 shares of the Company’s common stock at an exercise price of $0.75 per share. Management estimated that the fair value of the 197,120 warrants issued during the nine month periods ended September 30, 2007 was approximately $0.2 million, using the Black-Scholes option-pricing model with the following weighted average assumptions; 4.75% risk-free interest rate, 5.0 years expected holding period and 99.1% expected volatility.The fair value of these warrants is included in interest expense to related parties in the accompanying condensed consolidated statements of operations. As of September 30, 2007 and December 31, 2006, respectively, $2.9 million and $2.5 million was outstanding under the Working Capital Facility. The Company recorded accrued and unpaid interest to related parties of approximately $0.2 million and $0.1 million in accrued expenses in the accompanying condensed consolidated balance sheets as of September 30, 2007 and December 31, 2006, respectively. See Note 20 regarding the debt extinguishment accounting applied in connection with amendments to the terms of the Working Capital Facility which took effect in August 2007. 6.Accrued Registration Rights Penalty In connection with the delayed filing of a registration statement for securities sold pursuant to a $15.1 million private placement in 2004, the Company incurred approximately $1.4 million of liquidated damages in 2005. In addition, the Company is obligated to pay interest at a rate of 18% per annum, accruing daily, for any liquidated damages not paid in full within 7 days of the date payable.The Company has not yet paid such amount and interest continues to accrue. Interest expense, included in registration rights penalty in the accompanying condensed consolidated statements of operations, was approximately $0.1 million for each of the three month periods ended September 30, 2007 and 2006, and $0.2 million for each of the nine month periods ended September 30, 2007 and 2006. 11 VYTERIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 7.Accrued Expenses, Deferred Revenue and Current Portion of Capital Leases Accrued expenses, deferred revenue and current portion of capital leasesconsist of the following: September30, December 31, 2007 2006 (Unaudited) Compensation, accrued bonuses and benefits payable $ 544,143 $ 879,202 Interest payable and accrued expenses due to a related party 1,364,390 776,188 Finders’ fees on private placements - 1,103,747 Continuous motion patch machine costs and delivery 166,264 166,264 Deferred revenue, current portion 124,678 124,678 Insurance 48,802 106,301 Legal and consulting 268,598 36,053 Accounting fees 79,000 109,500 Current portion of capital lease obligation 30,276 29,746 Other 474,940 261,767 $ 3,101,091 $ 3,593,446 8.Senior Secured Convertible Debentures issued on August 19, 2005 Senior secured convertible debt consists of the following: September 30, 2007 December 31, 2006 (Unaudited) Total principal amount of outstanding debt before debt discount $ - $ 963,707 Unamortized debt discount - (753,659 ) Total senior secured convertible debt, net of discount $ - $ 210,048 At December 31, 2006, the outstanding balance of the senior secured convertible debt was held by Qubit Holdings LLC, or Qubit, an entity owned by certain trusts established for the benefit of the children of the Company’s controlling stockholder, Kevin Kimberlin. At March 31, 2007, Qubit elected to convert the entire remaining principal balance into 3,854,829 shares of the Company’s common stock at a conversion price of $0.25 per share.As a result of this conversion of debt, the Company accelerated the amortization of deferred offering costs relative to the amount of debt converted.Offering costs of $0.1 million related to the conversion of debt to common stock were recorded as a reduction of paid in capital on March 31, 2007. Offering costs amortization expense was approximately $0.1 million and $0.4 million for the three and nine-month periods ended September 30, 2006, respectively, and is included in interest expense in the condensed consolidated statements of operations. In addition, as a result of this conversion, the Company charged the related $0.6 million of unamortized debt discount to interest expense, included in the condensed consolidated statement of operations on March 31, 2007. Debt discount amortization expense, included in interest expense in the accompanying condensed consolidated statements of operations totaled $0.2 million for the three months ended September 30, 2006,and $0.8 million and $0.7 million for the nine months ended September 30, 2007 and 2006, respectively,. In connection with the issuance of the senior secured convertible debt in 2005, the Company issued Qubit warrants to purchase 3,601,993 shares of the Company’s common stock with an exercise price of $0.25 per share, which fair value was being amortized over the term of the debt with the remaining unamortized amount expensed at the date of conversion.These warrants are outstanding as of September 30, 2007. As a result of the closing of the November 2006 Financings (See Note 10), certain anti-dilution provisions in the debt were triggered in the fourth quarter of 2006, whereby the conversion price of the debt, and the exercise price and the number of shares pertaining to the warrants were adjusted to reflect the purchase price agreed to with the investors in the November 2006 Financings.Pursuant to EITF 06-6, “Debtor's Accounting for a Modification (or Exchange) of Convertible Debt Instruments,” the Company calculated a revised debt discount related to the change in the warrant value and beneficial conversion feature and evaluated the change in the debt discount resulting from the triggering of the anti-dilution agreement.As a result, the Company concluded that the revised debt discount was equal to the then outstanding debt and a debt modification which had occurred, resulting in an additional charge of $0.4 million. As of September 30, 2007, all of the outstanding debt and related debt discount have been settled and there is no outstanding balance. 12 VYTERIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 9.2006 Debt Financings January 2006 Promissory Note On January 31, 2006, STSG provided the Company with a $0.3 million loan in the form of 10.0% subordinated convertible unsecured promissory note (the "January 2006 Promissory Note"). Pursuant to the terms of the January 2006 Promissory Note, amounts must be repaid on or before December 1, 2008. At any time prior to maturity date, STSG shall have the option to convert the entire January 2006 Promissory Note and interest accrued into shares of the Company's common stock at a conversion price of $2.40 per share. In connection with the January 2006 Promissory Note, the Company issued warrants to STSG that are exercisable into a maximum of 52,083 shares, in the aggregate, of the Company's common stock at an exercise price of $2.88 per share. The Company allocated the aggregate proceeds of the January 2006 Promissory Note between the warrants and the debentures based on their relative fair values in accordance with APB No. 14 and thus recorded approximately $62,000 as additional paid-in capital for the value allocated to the warrants. Management determined the fair value of the warrants utilizing the Black-Scholes option-pricing model. The Company is amortizing the fair market value of the warrants through December 2008, the date of maturity. Warrant amortization expense was approximately $0.01 million for the three months ended September 30, 2007 and 2006, and $0.01 million and $0.02 million for the nine months ended September 30, 2007 and 2006, respectively, and is included in interest expense to related parties in the condensed consolidated statements of operations.The balance outstanding at September 30, 2007 is $0.3 million, net of discount of $0.0 million. 2006 Promissory Notes In 2006, STSG provided the Company with a total of $8.1 million in loans in the form of Subordinated Convertible Unsecured Promissory Notes (the “2006 Promissory Notes”).The 2006 Promissory Notes: (i) mature on December 1, 2008; (ii) bear interest at a rate equal to 10% per annum payable in cash on a semi-annual basis; (iii) are convertible into shares of common stock at a conversion price of $2.40 per share; (iv) are convertible into the Company’s next private financing of equity or debt securities and (v) have piggy-back registration rights.As an inducement to STSG to make these loans the Company entered into a letter agreement with STSG pursuant to which the Company agreed to use its best efforts to take all necessary and appropriate action to amend its articles of incorporation to reduce the conversion price of its series B convertible preferred stock (of which STSG is the principal holder) from $7.16 per share to $1.00 under certain conditions and is currently at $3.58 per share. This reduction has not yet taken place. As an inducement to STSG to purchase the August 30, 2006 subordinated convertible unsecured promissory note, the Company agreed to amend the prior 2006 Promissory Notes to conform the conversion provision of the notes to conversion at the option of the holder, rather than automatic conversion, in a "Qualified Financing," as defined. On December 11, 2006, STSG elected to convert $3.0 million of these notes into 4.0 million shares of common stock, at a conversion price of $0.75 per share, in connection with the December 2006 Financing (a “Qualified Financing”).STSG has signed an agreement with the Company that the conversion price will remain at $2.40 for all notes outstanding at December 31, 2006. 13 VYTERIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) The following is a schedule of the balance of the January 2006 Promissory Note and the 2006 Promissory Notes at September 30, 2007: Lender Issuance Date Principal Amount Balance Spencer Trask Specialty Group, LLC January 31, 2006 $ 250,000 $ 250,000 Spencer Trask Specialty Group, LLC February 13, 2006 500,000 500,000 Spencer Trask Specialty Group, LLC February 16, 2006 500,000 500,000 Spencer Trask Specialty Group, LLC March 21, 2006 500,000 500,000 Spencer Trask Specialty Group, LLC April 4, 2006 500,000 500,000 Spencer Trask Specialty Group, LLC April 18, 2006 750,000 750,000 Spencer Trask Specialty Group, LLC May 5, 2006 500,000 500,000 Spencer Trask Specialty Group, LLC May 23, 2006 500,000 500,000 Spencer Trask Specialty Group, LLC June 8, 2006 500,000 500,000 Spencer Trask Specialty Group, LLC June 26, 2006 500,000 500,000 Spencer Trask Specialty Group, LLC July 7, 2006 200,000 200,000 Spencer Trask Specialty Group, LLC July 18, 2006 166,550 166,550 Less: fair value of warrants (original basis $62,267), net of amortization - Balance at September 30, 2007 $ 5,366,550 See Note 20 regarding the debt extinguishment accounting applied in connection with amendments to the terms of the January 2006 Promissory Note and the 2006 Promissory Notes which took effect in August 2007. December 2006 Senior Secured Convertible Promissory Note On December 11, 2006, the Company issued a senior secured convertible promissory note in the principal amount of $0.5 million to Allen Capital Partners. This promissory note accrues interest at a rate of 6% per annum and is payable on or before December 10, 2008. The holder of the promissory note may elect to convert the promissory note at any time into shares of common stock of the Company at a conversion price of $0.25 per share. The promissory note is secured by the assets of the Company. In accordance with EITF 98-5 and EITF 00-27, the Company has determined that there is a beneficial conversion feature to the senior secured convertible promissory note in the amount of $0.5 million. This amount is being amortized over the life of the debt using the effective interest method. Debt discount amortization expense for the three and nine months ended September 30, 2007 was $0.06 million and $0.17 million and is included in interest expense in the condensed consolidated statements of operations, the balance outstanding is $0.2 million, net of the debt discount of $0.3 million. 10.Private Placements of Common Stock and Warrants 2006 Private Placements In the fourth quarter of 2006, the Company raised $5.75 million pursuant to which the Company issued to investors a total of (i) 23,000,000 shares of common stock and (ii) 11,500,000 warrants, each of which may be exercised for two years from the date of issuance to purchase an additional share of common stock for $0.45 per share (the “November 2006 Financing”). These securities were offered in units of two shares of common stock and one warrant at a purchase price of $0.50 per unit (the “Unit”). Each warrant is callable by the Company when the bid price of the common stock trades at or above $1.00 per share for twenty consecutive trading days. These securities were issued in a private placement exempt from registration under the Securities Act of 1933, as amended, pursuant to Section 4(2) of that act. In connection with the agreement, the Company will use its best efforts to register the shares, however, no penalties are required in the event the Company does not register the shares. 14 VYTERIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) In connection with the November 2006 Financing, the Company paid finders fees to Wolverine International Holdings Ltd. (“Wolverine”) and to Spencer Trask Ventures, Inc. (“STVI”) a related-person of STSG, a principal stockholder of the Company, in the amount of $0.5 million and $0.1 million, respectively, representing 10% of the gross proceeds raised.In addition, the Company issued to Wolverine and STVI warrants to purchase up to 950,000 and 200,000 Units, respectively, representing 10% of the Units issued to investors. Each warrant may be exercised for two years from the date of issuance to purchase two additional shares of common stock for $0.25 per share and $0.45 per shareof common stock. The registration rights agreement described above also will cover the resale of the common stock and the amount of common shares underlying the warrants issued to Wolverine and STVI pursuant to their agreements with the Company.Net proceeds were $5.1 million, with finder’s fees and other legal costs of $0.6 million recorded as a reduction of equity as a cost of the transaction. Upon completion of the November 2006 Financing, the Company issued 7.1 million shares to International Capital Advisory, Inc. (“ICA”) and four other finders in equal proportion as an advisory fee.These shares are a component of the cost of the transaction. At the end of the fourth quarter of 2006, the Company sold an additional $5.3 million of common stock at $0.75 per share for a total of 7,053,638 million shares (the "December 2006 Financing", and with the November 2006 Financing, the “2006 Financings”). In connection with the December 2006 Financing, the Company paid finders fees to Wolverine and STVI of $0.3 million each, representing 10% of the gross proceeds raised.In addition, the Company issued to Wolverine and STVI warrants to purchase up to 341,300 and 364,064 shares of the Company's common stock, respectively, representing 10% of the common stock issued to investors.Each warrant may be exercised for five years from the date of issuance to purchase a share of common stock for $0.75 per share.The registration rights agreement described above also will cover the resale of the common stock and the amount of common shares underlying the warrants issued to Wolverine and STVI pursuant to their agreements with the Company. Net proceeds were $4.7 million, with finder’s fees and other legal costs of $0.6 million recorded as a reduction of equity as a cost of the transaction. 2007 Private Placements In the first and second quarters of 2007, the Company raised a total of $9.1 million pursuant to which the Company issued to investors a total of 12,110,667 shares of common stock at $0.75 per share (the “2007 Financings”).In connection with the 2007 Financing, the Company paid finders fees to Wolverine and to STVI, in the amount of $0.9 million and $0.04 million, respectively, representing 10% of the gross proceeds raised.In addition, the Company issued to Wolverine and STVI warrants to purchase up to 1,161,664 and 49,400 shares of the Company's common stock, respectively, representing 10% of the common stock issued to investors.Each warrant may be exercised for five years from the date of issuance to purchase a share of common stock for $0.75 per share.The transaction calls for filing of a registration statement to cover the resale of the common stock and the amount of common shares underlying the warrants issued to Wolverine and STVI pursuant to their agreements with the Company. Net proceeds were $8.0 million, with finder’s fees and other legal costs of $1.0 million recorded as a reduction of equity as a cost of the transaction. Upon the issuance of Units at a purchase price of $0.50 in the November 2006 Financing, and issuance of common stock at a purchase price of $0.75 per share in the December 2006 Financing and the 2007 Financings, warrants currently held beneficially or of record by STVI, and employees thereof which had been issued to STVI as placement agent in connection with a September 2004 private placement became convertible into 6,871,429 shares of the Company’s common stock rather than 2,119,834 shares of common stock, giving effect to the weighted average anti-dilution provisions contained in those warrants. Warrants currently held beneficially or of record by STSG, in connection with the 279,330 warrants originally issued in connection with the Working Capital Facility, were amended to a total of 946,710 warrants with an exercise price of $1.09, giving effect to the weighted average anti-dilution provisions contained in those warrants. In addition, the 1,815,000 warrants issued for amendments to the Working Capital Facility were modified to a total of 4,347,359 with a weighted average exercise price of $0.90, giving effect to the weighted average anti-dilution provisions contained in those warrants. These modifications to the warrants issued to both the placement agents in the September 2004 private placement and warrants issued in connection with the Working Capital Facility were included in the original warrant agreements in order to allow the holder of the warrants to maintain their comparative values in the Company.Accordingly, there was no impact on the Company’s condensed consolidated statement of operations for the three and nine months ended September 30, 2007. 15 VYTERIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) In July and through July 25, 2007, the Company raised a total of $13.8 million pursuant to which the Company issued to investors a total of 9,196,666 shares of common stock at a purchase price of $1.50 per share (“July 2007 Financing”, and with the financings discussed directly above, the “2007 Financings”). The subscribers were also issued warrants to purchase Company common stock in the amount of the number of shares purchased. Those investor warrants bear a three year term and have an exercise price of $3.00 per share, and contain a mandatory exercise provision at the Company’s election should the market price of the Company’s common stock be at least $4.00 for 20 consecutive trading days. In connection with the July 2007 Financing, the Company paid a finders fee to Ramp International, Inc. (“Ramp”), as assignee from Wolverinein the amount of $1.3 million, representing 10% of the gross proceeds raised. In addition, the Company issued to Ramp warrants to purchase up to 919,667 shares of the Company's common stock, respectively, representing 10% of the common stock issued to investors. Each warrant may be exercised for five years from the date of issuance to purchase shares of common stock for $3.00 per share. Net proceeds of the July 2007 Financing were $12.5 million, with finder’s fees and other legal costs of $1.3 million recorded as a reduction of equity as a cost of the transaction. The Company sold these shares of unregistered securities in private placement transactions in reliance upon the exemption from registration under Section 4(2) under the Securities Act of 1933, as amended, to accredited investors or to non-United States residents. 11.Warrant Liability In connection with the 2006 Financings and the 2007 Financings (see Note 10), the Company determined that approximately 25.8 million common shares reserved for issuance under the warrants were in excess of authorized shares on a fully diluted basis (the “excess warrants”).Until such time that the certificate of incorporation was amended, the Company had classified these excess warrants as liabilities in the condensed consolidated balance sheets, at fair value as calculated using a Black-Scholes model, and recorded a corresponding loss, each quarter end from changes in the fair value of warrants issued in excess of authorized shares in the condensed consolidated statement of operations.On May 2, 2007, shareholders approved the amendment to the Company’s articles of incorporation (and the Company so filed its amendment to its articles of incorporation) to increase its authorized shares to 200,000,000 and reclassified the warrant liability to additional paid in capital at its then fair value, or $26.6 million. 12.Preferred Stock – Series B Each holder of Vyteris’s Series B convertible redeemable preferred stock is entitled to receive dividends when, and if declared by the Board of Directors as long as any shares of the Vyteris, Inc. Series A preferred stock remained outstanding. Effective upon cancellation of all outstanding shares of the Vyteris, Inc. Series A convertible redeemable preferred stock on September 29, 2004, the holders of the Vyteris’s Series B convertible redeemable preferred stock are entitled to receive, ratably, an annual cash dividend of 8% of the then applicable redemption price, as defined, out of funds legally available, payable quarterly. Subject to the prior rights of the Vyteris, Inc. Series A convertible redeemable preferred stock, the dividends on the Vyteris’s Series B convertible redeemable preferred stock were cumulative, whether or not earned or declared and were to be paid quarterly in arrears. In the event of liquidation, holders of Vyteris’s Series B convertible redeemable preferred stock are entitled to receive a liquidation preference of $1.00 per share (adjusted for stock splits or combinations of such stock, recapitalizations, or other similar transactions that have the effect of increasing or decreasing the number of shares represented by each outstanding share of such stock), plus an amount equal to all declared but unpaid dividends on the Vyteris ’s Series B convertible redeemable preferred stock. 16 VYTERIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) SFAS No. 150 "Accounting for Certain Financial Instruments with Characteristics of Both Liabilities and Equity," specifies that instruments within its scope embody obligations of the issuer and that the issuer must classify them as liabilities. SFAS No. 150 requires issuers to classify as liabilities the following three types of freestanding financial instruments: (1) mandatorily redeemable financial instruments, (2) obligations to repurchase the issuer's equity shares by transferring assets and (3) certain obligations to issue a variable number of shares. SFAS No. 150 defines a "freestanding financial instrument" as a financial instrument that (1) is entered into separately and apart from any of the entity's other financial instruments or equity transactions or (2) is entered into in conjunction with some other transaction and can be legally detached and exercised on a separate basis. Accordingly, the Company has classified the Vyteris Holdings Series B convertible redeemable preferred stock as liabilities in the accompanying condensed consolidated balance sheets.The Company accrued cumulative dividends in arrears on Vyteris’s
